DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:
Regarding claim 4, line 3 – “a sum” needs to be changed to “the sum”.
Regarding claim 14, line 3 – “a sum” needs to be changed to “the sum”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 21, it is unclear and not readily understood of how and in what manner a first position, a first error, a second position, and a second error are estimated.  It is unclear of what information that an own device and a second device utilize for estimating the 
Regarding claims 3 and 13, the claimed language of “the distance capable of reception of the other device information” is unclear.
Regarding claims 6 and 16, the claimed language of “estimate the first error, based on an estimated travel amount of the own device or a lapse of time after the first position and the first error are reset” is unclear.  It appears that the first error is already estimated and reset; thus, it is unclear of why the first error is estimated again.  It is unclear of whether the first error to be estimated and the first error reset are the same or difference.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claim1-19 and 21 are allowed over the prior art.  However, 35 USC 112(b) rejection must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,853,847 discloses a positioning apparatus and method for accurately determining a current position of a mobile station.  The current position of the mobile station is determined utilizing radio waves arriving from a plurality of base stations installed in a communication area.  For calculating a propagation range of a radio wave arriving from each base station, error correction processing is performed using a predetermined error correction coefficient previously 

US 7,203,501 discloses an apparatus and method for determining position information of a mobile station (MS).  The apparatus directly estimates a propagation delay error by measuring a signal strength of a propagation signal for use in a mobile communication system, and reduces a MS position error.  The apparatus reduces the MS position error by either combining the propagation signal for the mobile communication system with a GPS signal or using only the propagation signal.  The apparatus receives Mobile Station (MS) position acquisition signals from the mobile communication system in order to estimate position information of the MS.  The position signal acquisition unit receives the MS position acquisition signals, acquires a position signal from the received MS position acquisition signal, and outputs an acquired position signal.  The primary position calculator calculates a primary position using the acquired position signal received from the position signal acquisition unit.  The propagation delay error range setup unit determines a propagation delay error range using the acquired position signal.  The propagation delay error estimator estimates a propagation delay error using the determined propagation delay error range and the primary position.  The position calculator calculates a secondary position using the propagation delay error estimation value received and the calculated primary position.

US 2017/0238136 discloses methods, systems and devices for determining a more precise location of a citizen band service device (CBSD) and providing an enhanced location based 

US 9,903,953 discloses a DGNSS-based guidance system, wherein a rover receiver first utilizes data from a master base station transceiver, a DGNSS reference network, or some other differential source to compute a differentially corrected location to establish a reference DGNSS relationship.  Using this location and data observed only at the rover, the rover computes an internal set of differential corrections, which set is stored in computer memory, updated as necessary, and applied in future times to correct observations taken by the rover.  As the rover enters into areas of other base station receiver reference networks, the rover transceiver will send positional information it receives from the master base station to the new, secondary base station.  The secondary base station then calibrates its own reference information using information sent from the original master base station.

US 9,913,093 discloses an apparatus of a user equipment (UE) for supporting a higher data rate than a 4G communication system.  The apparatus includes a transceiver and a processor 

US 10,123,295 discloses method, device, computer program product, and apparatus to enable mobile device position optimization and reporting.  Signals provided by a plurality of base transceiver stations (BTS) are received to determine a BTS-based position of the mobile device.  A reference position of the mobile device is determined.  A range measurement with respect to a target BTS is determined.  In one aspect, one or more unreliable BTSs may be detected and reported based on a positioning measurement quality, a range measurement quality, or combinations thereof.  In one aspect, the positioning measurement quality is determined based on a difference between the reference position of the mobile device and the BTS-based position of the mobile device.  In one aspect, the range measurement quality is determined based on a difference between a measured range/distance and a reference/expected range/distance.

US 2019/0025060 discloses various approaches for determining positions of a navigation unit and correcting for errors.  The navigation unit can receive a guided surface wave using a guided surface wave receive structure.  The navigation unit can then determine a potential 

US 10,254,379 discloses an invention of estimating a position of a mobile device.  Particular systems and methods for estimating a position of a mobile device using information from two positioning technologies determine different position estimates for the mobile device using different positioning technologies, and determine a final position estimate for the mobile device using a weighted combination of the different position estimates.  In some implementations, the weighted combination is a weighted average or a weighted median of the different position estimates.  Weights may be determined using respective uncertainty metrics corresponding to the respective position estimates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646